Exhibit 10.6


JAGGED PEAK ENERGY INC.

RESTRICTED STOCK UNIT AGREEMENT
(Employee Award)


This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock Units (“Notice of Grant”) by and between
Jagged Peak Energy Inc., a Delaware corporation (the “Company”), and you;
WHEREAS, the Company adopted the Plan (as defined in the Notice of Grant) under
which the Company is authorized to grant restricted stock units to certain
employees, directors and other service providers of the Company;
WHEREAS, the Company agrees to grant you this restricted stock unit award in
order to induce you to materially contribute to the success of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (Employee Award) (this “Agreement”) as
if fully set forth herein and the terms capitalized but not defined herein shall
have the meanings set forth in the Plan; and
WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any cash or other
compensation for your services for the Company, an award (the “Award”)
consisting of the aggregate number of Restricted Stock Units set forth in the
Notice of Grant in accordance with the terms and conditions set forth herein and
in the Plan, plus the additional rights to receive possible dividend
equivalents, in accordance with the terms and conditions set forth herein.
2.    No Stockholder Rights. The Restricted Stock Units (“RSUs”) granted
pursuant to this Agreement do not and shall not entitle you to any rights of a
holder of Stock prior to the date shares of Stock are issued to you in
settlement of the Award.
3.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding Stock on or after the Date of Grant and,
on the record date for such dividend, you hold RSUs granted pursuant to this
Agreement that have not been settled, then in the event you become vested in
such outstanding RSUs, the Company shall pay to you an amount in cash equal to
the cash dividends you would have received if you were the holder of record as
of such record date, of the number of shares of Stock related to the portion of
your RSUs that have


1



--------------------------------------------------------------------------------




not been settled as of such record date, such payment (“Dividend Equivalents”)
to be made as and when payment is made in settlement of such RSUs in accordance
with Section 6.
4.    Restrictions; Forfeiture. The RSUs are restricted in that they may not be
sold, transferred or otherwise alienated or hypothecated until shares of Stock
are issued pursuant to Section 6 following the removal or expiration of the
restrictions as contemplated in Section 5 of this Agreement and as described in
the Notice of Grant. Unless otherwise set forth in the Notice of Grant, in the
event you terminate employment with the Company and its Affiliates, the RSUs
that are not vested on the date of such termination of employment shall be
immediately forfeited unless the Committee, in its sole discretion, otherwise
elects to accelerate the vesting of such RSUs.
5.    Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
RSUs granted pursuant to this Agreement will expire and the RSUs will become
nonforfeitable as set forth in the Notice of Grant, provided that you remain in
the continuous employment of the Company or its Affiliate that employs you until
the applicable dates and times set forth therein. RSUs that have become vested
and non-forfeitable as provided in this Agreement are referred to herein as
“Vested.”
6.    Issuance of Stock. Shares shall be issued to you in settlement of your
Vested RSUs within 30 days following the date or event that caused the Award to
become Vested. At the time of settlement, the Company shall cause to be issued
shares of Stock registered in your name in payment of the Award. The Company
shall evidence the Stock to be issued in payment of the RSUs in the manner it
deems appropriate. The value of any fractional RSU shall be rounded down at the
time the Stock is issued to you. No fractional shares, nor the cash value of any
fractional shares, will be issuable or payable to you pursuant to this
Agreement. The value of shares of Stock shall not bear any interest owing to the
passage of time. Neither this Section 6 nor any action taken pursuant to or in
accordance with this Section 6 shall be construed to create a trust or a funded
or secured obligation of any kind.
7.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed. No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless 1.%2. a
registration statement under the Securities Act, is at the time of issuance in
effect with respect to the shares issued or 2.%2. in the opinion of legal
counsel to the Company, the shares issued may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares subject to the
Award will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been obtained. As
a condition to any issuance hereunder, the Company may require you to satisfy
any qualifications that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance as


2



--------------------------------------------------------------------------------




may be requested by the Company. From time to time, the Board and appropriate
officers of the Company are authorized to take the actions necessary and
appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make Stock available for issuance.
8.    No Right to Continued Employment. Nothing in this Agreement confers upon
you the right to continue in the employment of the Company or any of its
Affiliates.
9.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
10.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.
11.    No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the RSUs granted hereunder.
12.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Stock or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, any Affiliate and the employees, officers, stockholders or board
members of the foregoing in such form as the Company may determine; provided,
however, that any review period under such release will not modify the date of
settlement with respect to your Award.
13.    No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
14.    Company Records. Records of the Company or its subsidiaries regarding
your period of service, termination of service and the reason(s) therefor, and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.
15.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.
16.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.


3



--------------------------------------------------------------------------------




17.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. Nothing in this Agreement
will prevent you from: (a) making a good faith report of possible violations of
applicable law to any governmental agency or entity or (b) making disclosures
that are protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure
that: (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, an individual who files a lawsuit
for retaliation by an employer of reporting a suspected violation of law may
make disclosures without violating this Section 17 to the attorney of the
individual and use such information in the court proceeding.
18.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
19.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
20.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
21.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
22.    Governing Law; Dispute Resolution.
(a)    All questions arising with respect to the provisions of this Agreement
shall be determined by application of the laws of Delaware, without giving any
effect to any conflict of law provisions thereof, except to the extent Delaware
state law is preempted by federal law. The obligation of the Company to sell and
deliver Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock.
(b)    Subject to Section 22(c), any dispute, controversy or claim between you
and the Company arising out of or relating to this Agreement will be finally
settled by arbitration in Denver, Colorado before, and in accordance with the
then-existing American Arbitration Association (“AAA”) Arbitration Rules. The
arbitration award shall be final and binding on both


4



--------------------------------------------------------------------------------




parties. Any arbitration conducted under this Section 22(b) shall be heard by a
single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute. Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as he or she deems relevant
to the dispute before him or her (and each party will provide such materials,
information, testimony and evidence requested by the Arbitrator), and (ii) grant
injunctive relief and enforce specific performance. The decision of the
Arbitrator shall be reasoned, rendered in writing, be final, non-appealable and
binding upon the disputing parties and the parties agree that judgment upon the
award may be entered by any court of competent jurisdiction; provided that the
parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing party. The party whom the Arbitrator determines is the
prevailing party in such arbitration shall receive, in addition to any other
award pursuant to such arbitration or associated judgment, reimbursement from
the other party of all reasonable legal fees and costs.
(c)    Notwithstanding Section 22(b), either party may make a timely application
for emergency or temporary injunctive relief, and shall have the power to
maintain the status quo pending the arbitration of any dispute under Section
22(b), and this Section 22 shall not require the arbitration of any application
for emergency, temporary or preliminary injunctive relief (including temporary
restraining orders) by either party pending arbitration; provided, however, that
the remainder of any such dispute (beyond the application for emergency or
temporary injunctive relief) shall be subject to arbitration under Section
22(b).
(d)    By entering into this Agreement and entering into the arbitration
provisions of this Section 22, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
(e)    Nothing in this Section 22 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a person or entity
which is not a party to this Agreement.
(f)    NOTWITHSTANDING ANYTHING IN ANY DOCUMENT TO THE CONTRARY, TO THE FULLEST
EXTENT PERMITTED BY LAW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, INDIRECT OR SPECIAL DAMAGES, INCLUDING
DAMAGES FOR LOSS OF PROFITS, LOSS OF USE OR REVENUE OR LOSSES BY REASON OF COST
OF CAPITAL, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE BUSINESS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, THE GRANTING OR WITHHOLDING OF ANY APPROVAL
REQUIRED UNDER THE PLAN OR APPLICABLE LAW OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, REGARDLESS OF WHETHER BASED ON CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE TRADE
PRACTICES ACT OR SIMILAR LAW OR ANY OTHER LEGAL OR EQUITABLE DUTY OR PRINCIPLE,
AND EACH PARTY RELEASES THE OTHER PARTY FROM LIABILITY FOR ANY SUCH DAMAGES.


5



--------------------------------------------------------------------------------




23.    Amendment. This Agreement may be amended by the Board or by the Committee
at any time (a) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Date of Grant and by its terms applies
to the Award; or (b) other than in the circumstances described in clause (a) or
provided in the Plan, with your consent.
24.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
25.    Nonqualified Deferred Compensation Rules. This Agreement is intended to
comply with or be exempt from the requirements of Section 409A of the Code and
shall be construed and interpreted in accordance with such intent.
26.    Tax Withholding.
(a)    Any income taxes, FICA, state disability insurance or other similar
payroll and withholding taxes (“Withholding Obligation”) arising with respect to
the RSUs are your sole responsibility, and shall be settled pursuant to
paragraphs 26(b) or 26(c), below.
(b)    By accepting this Agreement, you hereby elect, effective on the Date of
Grant, to sell shares of Stock held by you in an amount and at such time as is
determined in accordance with this paragraph 26(b), and to allow the Agent, as
defined below, to remit the cash proceeds of such sales to the Company or its
Affiliate that employs you as more specifically set forth below (a “Sell to
Cover”) to permit you to satisfy the Withholding Obligation to the extent the
Withholding Obligation is not otherwise satisfied pursuant to the provisions of
paragraph 26(c) below, and you further acknowledge and agree to the following
provisions:
(i)    You hereby irrevocably appoints the Company’s designated broker E-Trade
Financial Corporation, or such other broker as the Company may select, as your
agent (the “Agent”), and you authorize and direct the Agent to:
(1)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement of the Vested RSUs, the number
(rounded up to the next whole number) of shares of Stock sufficient to generate
proceeds to cover (A) the satisfaction of the Withholding Obligation that is not
otherwise satisfied pursuant to paragraph 26(c) and (B) all applicable fees and
commissions due to, or required to be collected by, the Agent with respect
thereto;

(2)
Remit directly to the Company or its Affiliate that employs you the proceeds
necessary to satisfy the Withholding Obligation;



6



--------------------------------------------------------------------------------




(3)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale; and

(4)
Deposit any remaining funds in your account. 

(ii)    You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in paragraph
26(b) is intended to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (your election to Sell to Cover and the
provisions of paragraph 26(b), collectively, the “10b5-1 Plan”). You acknowledge
that by accepting this Award, you are adopting the 10b5-1 Plan to permit you to
satisfy the Withholding Obligation. You hereby authorize the Company and the
Agent to cooperate and communicate with one another (and with your employer) to
determine the number of shares of Stock that must be sold pursuant to paragraph
26(b) to satisfy the Withholding Obligation.
(iii)    You acknowledge that the Agent is under no obligation to arrange for
the sale of Stock at any particular price under this 10b5-1 Plan and that the
Agent may effect sales as provided in this 10b5-1 Plan in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to your account. In addition, you acknowledge that it may not be
possible to sell shares of Stock as provided for in this 10b5-1 Plan and in the
event of the Agent’s inability to sell shares of Stock, you will continue to be
responsible for the Withholding Obligation.
(iv)    You hereby agree to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this 10b5-1 Plan. The Agent is a
third-party beneficiary of paragraph 26(b) and the terms of this 10b5-1 Plan.
(v)    Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
the Withholding Obligation arising from the vesting and settlement of the RSUs
is satisfied.
(c)    Alternatively, or in addition to or in combination with the Sell to Cover
provided for under paragraph 26(b), you authorize the Company, at its
discretion, to satisfy the Withholding Obligation through your surrendering
shares of Stock to which you are otherwise entitled to as a result of the
settlement of Vested RSUs (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such taxable income).


7

